Title: From George Washington to Richard Washington, 5 April 1758
From: Washington, George
To: Washington, Richard



Dear Sir,
Winchester. 5th April 1758

Captn Whiting is arrivd & my Letters by him are come to hand, but not the Goods: the latter I apprehend is in bad order as I understand the Captn enterd a protest immediately upon his arrival—The Locks and Hinges I fear are slight if I am to

judge their Sizes & price—The Sword pr Captn Nicholson I have receivd.
The Inclosd is a Bill of Excha. for £100 Sterlg 60 of wch the Cash is receivd must go to the Credit of Lord Fairfax. Mr Carlyle will send the others of the same Tenor and write fully on the matter. I lodgd the other day £72.10s. with Fieldg Lewis Esqr. to buy me a Bill of £50 and hope you will receive that also in a very short time as he had hopes of purchasing of Mr Hunter upon Lyde of London.
You will perhaps think me a crazy fellow to be ordering and Counterordering Goods almost in a breath. It was but the 18th Ultimo from Williamsburg that I wrote you Via Bristol, advising the arrival of my Goods pr Captn Dick & desiring you woud desist sending me the China wrote for in a Letter of the 8th Jany and in lieu thereof to send me a compleat sett of Horse Furniture I must here beg you will forbear sending either as I am now provided with the latter but dispatch the following things by the first Ship bound to any part of Virginia (Viz.)

A Compleat hunting Saddle & Bridle with two neat Sadle Cloths to cost 40/ the whole.
As much of the best superfine Blue Cotton Velvet as will make a Coat Waistcoat & Breeches for a Tall Man with a fine Silk button to suit it & all other necessary Trimmings & Linings together with Garters for the Breeches.
Six pr of the very neatest Shoes (viz.) 2 pr double Channel pumps—2 pair turnd Ditto & 2 pr Stitchd Shoes to be made by one Didsbury on Colo. Beilers Last but to be a little wider over the Instep.
Six pairs Gloves, 3 pr of wch to be proper for Riding & not to have Stiff Tops—the whole larger than the middle size.

I shoud be extreamely glad to have the above things in as soon as possible If they go either to York or James River, recommend the Package to Peyton Randolph Esqr. Attorney Genl Wmsburg and he will see that they are forwarded. This Letter is intended to go by the Packet from New York, and the Post is just setting out for that place which prevents my adding more than that I am Dear Sir, with great truth and Sincerity Yr Most Obedt & Affecte Hble Servt

Go: Washington



P.S. You are pleasd to Dub me with a Title I have no Pretensions to—that is—the Honble.

